Citation Nr: 1233412	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to July 1970.

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2010 for further development.  The Veteran testified at a Board video conference hearing in August 2010.  A transcript is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  A claim for TDIU was received in August 2005.  The Veteran perfected appeal, and then withdrew the claim in August 2010.  The appeal was dismissed in 
November 2010 by the Board.  In the present case, the Board does not find an indication in the record that reasonably raised another claim of entitlement to a TDIU subsequent to the withdrawal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in November 2011, the Veteran's representative noted that the Veteran had been seen in October 2011 and November 2011 at the El Paso, Texas VA medical center.  The representative indicated that the Veteran wished for those records to be considered as the VA examiner had told the Veteran he is getting worse.  The most current VA treatment record associated with the Veteran's claims file is from November 2010.  The 2011 VA records cited by the representative should therefore be obtained and considered.  

Moreover, in view of the Veteran's statement that he was told by a medical care provider that he is getting worse, another VA examination is appropriate to assess the current severity of his service-connected PTSD.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all medical records from the El Paso, Texas VA Medical Center pertaining to PTSD treatment from 
November 2010 to the present.  The Board is particularly interested in any October 2011 and November 2011 VA treatment records mentioned by the Veteran's representative in a statement dated in November 2011.  

2.  The Veteran should then be scheduled for a VA PTSD examination to ascertain the current severity of the disability.  It is imperative that the claims file be made available to the examiner for review.  Examination findings should be reported to allow for application of VA rating criteria.  A Global Assessment of Functioning (GAF) score should be assigned. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


